IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38559

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 679
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 1, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LONIE SCOTT FINLEY aka LONNIE                    )     THIS IS AN UNPUBLISHED
SCOTT FENTON,                                    )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )


       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for leaving the scene of an injury
       accident, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Lonie Scott Finley pled guilty to leaving the scene of an injury accident. Idaho Code §
18-8007. The district court sentenced Finley to a unified term of five years, with a minimum
period of confinement of two years. Finley appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Finley’s judgment of conviction and sentence are affirmed.




                                                   2